
	

113 HR 2315 IH: Preserving Access to Orphan Drugs Act of 2013
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2315
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mr. Gerlach (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To clarify the orphan drug exception to the annual fee on
		  branded prescription pharmaceutical manufacturers and
		  importers.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Orphan Drugs Act
			 of 2013.
		2.Clarification of
			 orphan drug exception to annual fee on branded prescription pharmaceutical
			 manufacturers and importers
			(a)In
			 generalParagraph (3) of
			 section 9008(e) of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended to read as follows:
				
					(3)Exclusion of
				orphan drug sales
						(A)In
				generalThe term
				branded prescription drug sales shall not include sales of any
				drug or biological product—
							(i)with respect to
				which a credit was allowed for any taxable year under section 45C of the
				Internal Revenue Code of 1986; or
							(ii)which is approved
				or licensed by the Food and Drug Administration for marketing solely for one or
				more rare diseases or conditions.
							(B)LimitationSubparagraph
				(A) shall not apply with respect to any drug or biological product after the
				date on which the drug or biological product is approved or licensed by the
				Food and Drug Administration for marketing for any indication other than the
				treatment of a rare disease or condition.
						(C)Rare disease or
				conditionIn this paragraph, the term rare disease or
				condition has the meaning given such term under section 45C(d)(1) of the
				Internal Revenue Code of 1986, except that in the case of any drug or
				biological product that has not been designated under section 526 of the
				Federal Food, Drug, and Cosmetic Act for a particular indication,
				determinations under such section 45C(d)(1) shall be made on the basis of the
				facts and circumstances as of the date such drug or biological product is
				approved or licensed by the Food and Drug Administration for marketing for the
				treatment of such disease or
				condition.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 9008 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148).
			
